Case 7:20-cv-00164-EKD-JCH Document 38 Filed 09/21/21 Page 1 of 8 Pageid#: 160




                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF VIRGINIA
                                        ROANOKE DIVISION

 CECIL MOORE,                                          )
      Plaintiff,                                       )
                                                       )
 v.                                                    )        Civil Case No. 7:20-cv-00164
                                                       )
 MCMURRY,                                              )        By: Elizabeth K. Dillon
     Defendant.                                        )            United States District Judge



                                         MEMORANDUM OPINION

          Plaintiff Cecil Moore is an inmate formerly in the custody of the Southwest Virginia

 Regional Jail Authority (“SWVRJ”). 1 Proceeding pro se, Moore filed this lawsuit pursuant to 42

 U.S.C. § 1983, naming as defendant McMurry, 2 a correctional officer at SWVRJ. The court

 conducted an initial review of the complaint pursuant to 28 U.S.C. § 1915(e)(2) and determined

 that Moore’s initial complaint was subject to dismissal as pled. The court granted Moore an

 opportunity to amend his complaint. Moore’s amended complaint alleges a claim of excessive

 use of force against McMurry.

          Pending before the court is McMurry’s motion for summary judgment. McMurry argues

 that Moore failed to exhaust any relevant grievance before filing this lawsuit. Because Moore

 has failed to produce any significantly probative evidence demonstrating that he exhausted a

 relevant grievance, or that he was unable to do so through no fault of his own, the court will

 grant McMurry’s motion for summary judgment and dismiss Moore’s claims with prejudice.




          1
              Moore is currently housed at the Federal Medical Center in Lexington, Kentucky.
          2
           McMurry’s first name is Jason. The court will direct the Clerk to update the docket to state this
 defendant’s full name: Jason McMurry.


                                                           1
Case 7:20-cv-00164-EKD-JCH Document 38 Filed 09/21/21 Page 2 of 8 Pageid#: 161




                          I. MOORE’S CLAIM AGAINST MCMURRY

        McMurry and another, unnamed, correctional officer transported Moore from SWVRJ to

 a court hearing at the Lee County Circuit Court on October 3, 2018. Moore alleges that

 McMurry used excessive force while putting Moore into restraints for transport from the court

 back to the SWVRJ. Moore alleges that McMurry and the other correctional officer slammed

 Moore to the floor. Moore alleges that, while he was putting his hand on the floor to turn

 himself over, McMurry intentionally and maliciously used excessive force. Moore alleges that

 McMurry stomped on Moore’s hand, thereby breaking Moore’s hand. Moore alleges that

 McMurry ignored Moore’s physically impaired condition.

                           II. SUMMARY JUDGMENT STANDARD

        Summary judgment is proper where “there is no genuine dispute as to any material fact

 and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine

 issue of material fact exists only where the record, taken as a whole, could lead a reasonable jury

 to return a verdict in favor of the nonmoving party. Ricci v. DeStefano, 557 U.S. 557, 586

 (2009). In making that determination, the court must take “the evidence and all reasonable

 inferences drawn therefrom in the light most favorable to the nonmoving party.” Henry v.

 Purnell, 652 F.3d 524, 531 (4th Cir. 2011) (en banc).

        A party opposing summary judgment “may not rest upon the mere allegations or denials

 of his pleading, but … must set forth specific facts showing that there is a genuine issue for

 trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Moreover, “[t]he mere

 existence of some alleged factual dispute between the parties will not defeat an otherwise

 properly supported motion for summary judgment.” Id. at 24-48. Instead, the non-moving party

 must produce “significantly probative” evidence from which a reasonable jury could return a



                                                  2
Case 7:20-cv-00164-EKD-JCH Document 38 Filed 09/21/21 Page 3 of 8 Pageid#: 162




 verdict in his favor. Abcor Corp. v. AM Int’l, Inc., 916 F.2d 924, 930 (4th Cir. 1990) (quoting

 Anderson, 377 U.S. at 249-40).

                                         III. DISCUSSION

 A. Exhaustion Under the Prison Litigation Reform Act

        The Prison Litigation Reform Act (“PLRA”) provides that “[n]o action shall be brought

 with respect to prison conditions under [42 U.S.C. § 1983], or any other Federal law, by a

 prisoner confined in any jail, prison, or other correctional facility until such administrative

 remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). The exhaustion requirement

 “allow[s] a prison to address complaints about the program it administers before being subjected

 to suit, reduc[es] litigation to the extent complaints are satisfactorily resolved, and improv[es]

 litigation that does occur by leading to the preparation of a useful record.” Jones v. Bock, 549

 U.S. 199, 219 (2007). “[E]xhaustion is mandatory under the PLRA and … unexhausted claims

 cannot be brought in court.” Id. at 211.

        The PLRA requires “proper exhaustion” of available remedies prior to filing suit.

 Woodford v. Ngo, 548 U.S. 81, 90 (2006). “[P]roper exhaustion demands compliance with an

 agency’s deadlines and other critical procedural rules because no adjudicative system can

 function effectively without imposing some orderly structure on the course of its proceeding.”

 Id. at 90-91. Thus, an inmate’s failure to follow the required procedures of the prison’s

 administrative remedy process, including time deadlines, or to exhaust all levels of

 administrative review is not “proper exhaustion” and will bar the claim. Id. at 90. Notably,

 moreover, district courts may not “excuse a failure to exhaust.” Ross v. Blake, 578 U.S. 1174,

 ___, 136 S. Ct. 1850, 1856 (2016).




                                                   3
Case 7:20-cv-00164-EKD-JCH Document 38 Filed 09/21/21 Page 4 of 8 Pageid#: 163




        A prison official has the burden to prove an inmate’s failure to exhaust available

 administrative remedies. Jones, 549 U.S. at 216. Once a defendant presents evidence of a

 failure to exhaust, the burden of proof shifts to the inmate to show, by a preponderance of the

 evidence, either that exhaustion occurred or that administrative remedies were unavailable

 through no fault of the inmate. See, e.g., Tuckel v. Grover, 660 F.3d 1249, 1254 (10th Cir.

 2011); Graham v. Gentry, 413 F. App’x 660, 663 (4th Cir. 2011).

        “[A]n administrative remedy is not considered to have been available if a prisoner,

 through no fault of his own, was prevented from availing himself of it.” Moore v. Bennette, 517

 F.3d 717, 725 (4th Cir. 2008). The Supreme Court has explained that an administrative remedy

 is considered unavailable when: (1) “it operates as a simple dead end – with officers unable to

 consistently unwilling to provide any relief to aggrieved inmates;” (2) it is so opaque that it

 becomes, practically speaking, incapable of use;” or (3) prison administrators thwart inmates

 from taking advantage of a grievance process through machination, misrepresentation, or

 intimidation.” Ross, 136 S. Ct. at 1859-60; see also Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir.

 2006) (“[W]hen prison officials prevent inmates from using the administrative process … the

 process that exists on paper becomes unavailable in reality.”).

 B. Moore Did Not Timely Initiate Any Relevant Grievance, And A Tenuously-Related,
    Untimely Grievance Was Rejected For Vagueness

        McMurry has submitted the declaration of Jeannie Patrick, Lieutenant at SWVRJ.

 According to Patrick’s declaration, the SWVJA has an inmate handbook which sets forth the

 process by which an inmate can file for administrative remedies. Inmates may grieve “any

 behavior or action directed toward an inmate by a facility employee or other inmates[.]” (Patrick

 Decl. ¶ 7 & Exhibit A-2, p. 9, Dkt. No. 26-1, p. 17.) Before initiating a grievance, the inmate

 must make an effort to informally resolve the issue, using forms available on the kiosk. (Id. ¶¶

                                                   4
Case 7:20-cv-00164-EKD-JCH Document 38 Filed 09/21/21 Page 5 of 8 Pageid#: 164




 9-10 & Exhibit A-2, p.28, Dkt. No. 26-1, p. 36.) The “kiosk” is defined in the Inmate Handbook

 as:

          Computer generated information system for inmate’s [sic] to notify institutional
          personnel with concerns or complaints. Please direct your complaint(s) to the
          appropriate department for which you want a response from.

 (Id. ¶ 14, Exhibit A-2, p. 10, Dkt. No. 26-1, p. 18.)

          After making an effort to informally resolve the issue, the inmate initiates the grievance

 procedure by filing a grievance within seven days of the occurrence. (Id. ¶¶ 11-12 & Exhibit A-

 1, p. 28, Dkt. No. 26-1, p. 36.) If there is good reason for delay, the delay should not exceed 15

 days. 3 (Id. ¶ 12.) The grievance is submitted on the kiosk, or with a grievance form if the kiosk

 is unavailable. (Id. ¶ 11.) The inmate receives a response within nine days, informing the

 inmate whether the grievance is valid. If the grievance is found to be valid, a written finding is

 returned with the response. Finally, an inmate who is dissatisfied with the response may appeal

 within seven days of receipt of the response. (Id. Exhibit A-2, p. 28, Dkt. No. 26-1, p. 36.) It is

 this final appeal that establishes administrative exhaustion. See Woodford, 548 U.S. at 90.

          According to Patrick’s records of Moore’s kiosk use, Moore used the kiosk multiple

 times from about September 2018 through December 2018. (Patrick Decl. ¶ 16 & Exhibit A-3,

 Dkt. No. 26-1, pp. 39-46.) Moore’s kiosk records are grouped according to topic area. Within

 the seven-day time frame for initiating a grievance regarding the alleged hand-stomping incident

 of October 3, 2018, Moore used the kiosk on three occasions. On October 4, 2018, Moore used

 the kiosk to ask to be moved. He was given a response the same day. On October 10, 2018,

 Moore used the kiosk to ask for copies of his X-ray, emails, and medical grievances. He




          3
            The fifteen-day extension for good cause, that Patrick describes, is apparently an informal policy of the
 administrator as it is not set forth in the inmate handbook.

                                                           5
Case 7:20-cv-00164-EKD-JCH Document 38 Filed 09/21/21 Page 6 of 8 Pageid#: 165




 received response the following day. Also, on October 10, 2018, Moore used the kiosk

 regarding a medical fee and, likewise, received response the following day.

        Moore continued using the kiosk in the months of November and December 2018,

 initiating seven different requests on topics including a medical grievance, medical fees, a

 request for sheets and clothing, a request for copies of his money transactions, and a request to

 move another inmate. Each of Moore’s kiosk requests received response within a day.

        Moore’s kiosk records from October 3, 2018, through December 2018, do not contain

 any indication that he initiated the process of grieving McMurry’s alleged excessive use of force

 in any timely manner. Over nine months later, on July 27, 2019, Moore did submit a written

 grievance asking to talk to “the Major,” and complaining that he had been assaulted three times

 with excessive force. (Patrick Decl. ¶ 17 & Exhibit A-4, Dkt. No. 26-1, pp. 47-48.) His

 grievance does not describe any of the three alleged assaults, but it continues in conclusory

 fashion to complain inter alia that his legal mail envelopes were taken, confidentiality was

 breached, he was deprived of basic needs, he was wrongfully strip searched, his due process

 rights were violated, and malpractice occurred. In the space provided for him to explain what

 action he would like to have happen, Moore suggested “talk and see what we come up with.”

 The grievance was rejected on August 2, 2019, on grounds that it did not properly describe

 Moore’s grieveable issue(s) because a talk with the Major was a request rather than a grievance

 and because the Major was not involved in the grievance process.

        There are hints in this record that Moore may have required medical attention in October

 2018. For example, on October 10, 2018, Moore asked for a copy of his X-ray. There is

 nothing, however, so specific as to support Moore’s allegations that McMurry assaulted Moore

 and broke Moore’s hand on October 3, 2018. As of October 4, 4018, Moore’s chief concern



                                                  6
Case 7:20-cv-00164-EKD-JCH Document 38 Filed 09/21/21 Page 7 of 8 Pageid#: 166




 appears to have been his request to be moved. This request demonstrates that Moore had access

 to the kiosk and could have initiated a grievance process regarding the alleged assault that had

 allegedly occurred the previous day. Moore accessed the kiosk again a week later, on October

 10, which would have been the last day he could have timely initiated a grievance about the

 alleged October 3 assault. Yet, Moore did not initiate any relevant grievance until the tenuously-

 related, rejected grievance of July 27, 2019.

         In unsworn response to the summary judgment motion, Moore contends that he did

 exhaust all administrative remedies and grievances. Moore states that he is impaired, and he

 asked various prison officials for help, including correctional officers, lieutenants, and sergeants.

 Moore also contradicts his own claim of exhaustion with his assertion that he did not have access

 to the kiosk from October 11, 2018, until December 8, 2018, because he was in the medical unit

 and the special housing unit due to his broken hand, and that correctional officers did not

 respond to his request for paper grievance forms. 4 Even if Moore’s representations were

 accepted as true, Moore nevertheless made no effort to initiate a grievance until months later, in

 July 2019.

         On this record, Moore has failed to demonstrate a genuine issue as to whether he

 exhausted a relevant grievance. Moore has not produced any significantly probative evidence

 that his failure to exhaust was the result of any action or inaction on the part of prison officials.

 Moore made use of the kiosk for other purposes during the 7seven days that he might have

 initiated a grievance about the alleged assault of October 3, 2018, yet he did not do so. Thus,




         4
            Moore’s response also recounts another incident on that allegedly occurred on November 23, 2018, while
 he was allegedly housed in the medical unit and special housing unit, in which other correctional officers (not
 McMurry) allegedly applied excessive force, choking him and bending his legs back. This separate incident is the
 subject of Moore’s separate lawsuit. See Moore v. Chandler, 7:20-cv-166 (W.D. Va.).

                                                        7
Case 7:20-cv-00164-EKD-JCH Document 38 Filed 09/21/21 Page 8 of 8 Pageid#: 167




 Moore did not exhaust his available grievance remedies regarding the alleged assault of October

 3, 2018.

        Usually, the failure to exhaust under § 1997e(a) results in a dismissal without prejudice.

 See, e.g., Booth v. Churner, 532 U.S. 731, 735 (2001). But when a plaintiff can no longer begin

 the exhaustion process because the time for filing a grievance has expired, dismissal with

 prejudice is appropriate. See Harris v. Elam, No. 7:17CV00147, 2020 WL 2079976, at *4 (W.D.

 Va. Apr. 30, 2020) (dismissing claims with prejudice upon a finding that the plaintiff could not

 begin the exhaustion process anew); McCoy v. Williams, No. 3:10CV349, 2011 WL 5153253, at

 *4 (E.D. Va. Oct. 28, 2011) (same). That is the case here, and this dismissal will be with

 prejudice.

                                       IV. CONCLUSION

        For the foregoing reasons, the court concludes that McMurry’s motion for summary

 judgment will be granted and Moore’s claims will be dismissed with prejudice for failure to

 exhaust his administrative remedies. An appropriate order will be entered.

        Entered: September 21, 2021.



                                                      /s/ Elizabeth K. Dillon
                                                      Elizabeth K. Dillon
                                                      United States District Judge




                                                 8
